DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the Automatic Sampler document provided by the International Search Report provided by the applicant (Japanese Patent Application Publication Number JPH05172824A); hereinafter referred to as the reference.  The application discusses the ability to prevent the water leakage inside a device and enable the secure detection on whether a maintenance of a drain line is necessary or not (Machine Translated Abstract).
With respect to claim 1, the reference discloses and illustrates a liquid waste monitoring device comprising: a liquid waste receiver that is provided on a discharge path for a liquid waste sent from at least one analyzer that constitutes an analysis system for carrying out an analysis using liquid (see Figure 4 and paragraph [0014]), and is used to receive the liquid waste temporarily and discharge the liquid waste (see Figure 4, discharge tube 103) ; an outflow liquid receiver that is provided with a partition provided between the outflow liquid receiver and the liquid waste receiver (see Figure 1 and 3, overflow port 13), and is used to receive a liquid waste that has flowed over the partition to flow out from the liquid waste receiver; and a liquid sensor (sensor 11 or sensor 14) that is provided in the outflow liquid receiver and is used to detect a liquid waste that has flowed out from the liquid waste receiver, wherein the outflow liquid receiver is configured to receive a leak liquid in the analyzer, and the leak liquid that has flowed into the outflow receiver is detected by the liquid sensor or a separately provided second liquid sensor (while not explicitly disclosed as claimed, the waste container is configured to receive all fluid from the analyzer, thus leak fluid would also be received in the tank and also detected by the sensor as well thus one of ordinary skill in the art would recognize that the container as disclosed in the reference would receive all fluids, leak and waste, and detect them with the sensor provided.) 
With respect to claim 2, the liquid waste monitoring device according to claim 1, wherein the liquid waste receiver and the outflow liquid receiver are sections partitioned by the partition in a common container, and the partition is provided to have a height lower than that of an outer wall of the container is illustrated in Figures 1 and 3.
With respect to claim 3, the liquid waste monitoring device according to claim 1, wherein the liquid waste receiver and the outflow liquid receiver are respectively constituted by individual containers, the partition is constituted by a wall surface of a container of the liquid waste receiver and a wall surface of a container of the outflow liquid receiver, the wall surfaces being connected to each other; and the partition is provided to have a height lower than that of another wall surface of the container of the liquid waste receiver and that of another wall surface of the container of the outflow liquid receiver is illustrated in Figures 1 and 3 as the overflow port creates a separate container within the waste container 7, and has a height lower than the waste container wall.
With respect to claim 5, the liquid waste monitoring device according to claim 1, wherein the common liquid waste receiver is configured to receive a plurality of liquid wastes is disclosed as all waste is shown to go into the liquid container as best shown in Figure 4 and Paragraph [0010], as the sample, reagent, and washing wastes all go into a single waste container.
With respect to claim 6, the liquid waste monitoring device according to claim 1, wherein a plurality of the liquid waste receivers are provided, the plurality of the liquid waste receivers that are different from one another are configured to receive a plurality of liquid wastes, and the plurality of the liquid waste receivers communicate with liquid waste tanks that are different from one another is not explicitly disclosed. However, a mere duplication of waste tanks would be obvious to one of ordinary skill in the art in the event one wanted to use specific sensors to monitor specific amounts of a specific waste and thus having a plurality of tanks to capture this type of waste data would be obvious to one of ordinary skill in the art as specific flow sensors for the waste is disclosed, thus monitoring different waste via different waste tanks could be contemplated and accomplished by having multiple waste tanks. 
With respect to claim 7, the liquid waste monitoring device according to claim 6, being configured such that a liquid waste that has overflowed from the outflow liquid receiver is discharged to a liquid waste tank communicating with another liquid waste receiver through the another liquid waste receiver when the liquid waste that has flowed out from any one of the liquid waste receivers overflows from the outflow liquid receiver is illustrated in figures 3 and 6 as the overflow or drainage tubes provide an additional area or tank for waste.
With respect to claim 8, the liquid waste monitoring device according to claim 6, wherein the partitions between each of the plurality of liquid waste receivers and the outflow liquid receiver respectively have different heights is shown in figures 1 and 3.
With respect to claim 9, the liquid waste monitoring device according to claim 1, being configured such that a liquid waste that has flowed into the outflow liquid receiver is discharged to a liquid waste tank is disclosed in paragraph [0014] and shown in the figures of the reference.
With respect to claim 10, the liquid waste monitoring device according to claim 1, wherein the analysis system is an analysis system for carrying out liquid chromatography, and the liquid waste receiver and the outflow liquid receiver are provided in an autosampler that is one analyzer that constitutes the analysis system is disclosed in paragraph [0014].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



July 18, 2022
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861